DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 Oct. 2022 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono US 2011/0197816 (hereafter Ono).

Regarding claim 5, Ono teaches a liquid atomizing apparatus (Figs 2 and 4) comprising:
an atomizing body (80) made of a porous material having micropores connected in a three-dimensional network (¶74), the atomizing body having a gas pressurized-inflow surface (bottom surface shown in Fig 2) and a gas release surface (top surface shown in Fig 2);
a liquid supply (supply comprising orifice 40) configured to supply droplets (LM in Fig 2) of a liquid to the atomizing body to be impregnated into the micropores of the atomizing body (as shown in Fig 4 where the liquid impregnates the pores); and
a gas supply (supply from 86) configured to:
set a gas pressure on the gas pressurized-inflow surface to be higher than a gas pressure on the gas release surface of the atomizing body (where the gas flows from the inflow surface to the release surface and therefore the claimed pressure differential must exist),
inject gas into the micropores of the atomizing body through the gas pressurized-inflow surface (as shown in Fig 4), and
release a mist (MM in Fig 4) of the liquid impregnated in the micropores together with the gas from the gas release surface.


Response to Arguments
The following is a response to Applicant’s arguments filed 12 Oct. 2022:

Applicant argues that the amendments to claim 5 overcomes the 102 rejection in view of Jin.
Examiner agrees and the rejection is withdrawn. Jin does not teach the liquid supply configures to supply droplets. However, upon further search and/or consideration the claim is anticipated by Ono as detailed above.

Applicant argues that Jin does not teach a mist. 
The argument is moot because the rejection in view of Jin is withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776